The opinion of the court was delivered by
Garrison, J.
The respondent, a brakeman on the appellant’s train under a contract made in this state, was injured in the course of his employment in Pennsylvania while appellant and he were engaged in interstate commerce. His petition to' tlie Common Pleas of Warren county for compensation under the New' Jersey Workmen’s Compensation act was dismissed by Judge Boseberry upon the ground that the enactment by congress of the Federal Employers’ Liability act prevented the application of state legislation to an injury received in the course of interstate commerce.
Upon appeal the Supreme Court held that this was not so and the judgment of the Pleas was reversed. Rounsaville v. Central Railroad Co., 87 N. J. L. 371.
From the judgment of tlie Supreme Court this appeal was taken and argued before this court at the November term, 1915.
The decision of this appeal was held awaiting the decision by the Supreme Court of the United States of the case of Erie Bailroad Co. v. Winfield, which involved precisely the questions.
That decision has now been promulgated in an opinion filed by Mr. Justice Van Devanter (not yet officially reported), in which it is held that “the Federal act (Employers’ Liability act) proceeds upon tlie principle which regards negligence as the basis of the duty to make compensation and excludes the existence of such a duty in the absence of negligence, and that congress intended the act to be as comprehensive of those instances in which it excludes liability as of those in which liability Is imposed.”
A further question decided was whether or not under the New Jersey Workmen’s Compensation act the interstate carrier might become bound contractually to make compensation to an employe', even though such injury came within the Fecl*178eral act as above construed. Upon this question Mr. Justice Van Devanter saj^s: “It is beyond the power of any state-to interfere with the operation of that act (Federal Employers’ act), either by putting the carriers and their employes in interstate commerce to an election between its provisions and those of a state statute, or by imputing such an election to them by means of a statutory presumption.”
This decision by the highest federal court as to the construction of a federal statute is binding upon this court and leads to the reversal of the judgment brought up by this appeal and the affirmance of the judgment of the Common Pleas of Warren county.
For affirmance—Hone.
For reversed—The Chancellor, Chief Justice, Garrison, Trenci-iard, Bergen, Minturn, Black, White, Heppeni-ieimer, Williams, Taylor, JJ. 11.